Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the appraised values of the rayon articles, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases, represent the prices at the dates of exportation of such merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantitieg and in the ordinary course of trade, represent the export values o such merchandise, and that there was no higher foreign value therefor at or about the dates of exportation.
On the agreed facts and following the law, as announced in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, I find and hold the proper dutiable export values for all the rayon articles covered by said appeals to be the values found by the appraiser, less any amount added by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases. Judgment will bs rendered accordingly.